Citation Nr: 9906711	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  94-13 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an increase in 30 percent evaluation currently 
assigned for service-connected post operative residuals of 
trans-thoracic repair of a ruptured esophagus.  

(The issues of whether new and material evidence has been 
submitted to reopen the claims of service connection for 
stomach ulcers and hemorrhoids and an increased rating for 
hiatal hernia are the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1964 to February 
1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 decision by 
the RO which denied a compensable evaluation for the 
veteran's service-connected post operative residuals of 
trans-thoracic repair of a ruptured esophagus.  A personal 
hearing before the RO was conducted in May 1994.  By rating 
action in February 1996, the RO granted an increased rating 
to 30 percent for the service-connected disability, effective 
from August 18, 1993.  

In August 1996, the RO concluded that there was clear and 
unmistakable error in the effective date assigned for the 30 
percent evaluation by the February 1996 rating decision, and 
a new effective date of July 2, 1993 was established.  The RO 
also granted service connection for chronic pain and weakness 
in the left shoulder secondary to the service-connected 
trans-thoracic repair of a ruptured esophagus and assigned a 
20 percent evaluation, effective from July 2, 1993, and 
denied a separate rating for resection of the 9th rib 
secondary to the service-connected trans-thoracic repair of a 
ruptured esophagus.  

By rating action in August 1997, the RO denied the veteran's 
request to reopen the claims of service connection for 
stomach ulcers and for hemorrhoids.  The veteran perfected an 
appeal with respect to both issues and they were developed 
and certified to the Board for appellate review.  However, as 
noted on the first page of this decision, these issues are 
the subjects of a separate decision.  

By rating action in December 1997, the RO granted service 
connection for hiatal hernia secondary to the service-
connected trans-thoracic repair of a ruptured esophagus and 
assigned a 10 percent evaluation, effective from May 24, 
1994.  The veteran perfected an appeal and the issue was 
developed and certified to the Board for appellate review.  
This issue is not inextricably intertwined with the claim for 
an increased rating for residuals of esophageal rupture 
repair and will not be addressed in this decision.  As noted 
on the first page of this decision, this issue is the subject 
of a separate decision.  

In a decision by the hearing officer in May 1998, service 
connection was established for removal of the 9th during the 
thoracotomy.  The hearing officer's decision was implemented 
by rating action in May 1998 and a 10 percent evaluation was 
assigned, effective from August 18, 1993.  The veteran and 
his representative were notified of this decision and did not 
appeal.  Therefore, this issue is not in appellate status and 
will not be addressed in this document.  

By rating action in July 1998, the RO determined that there 
was no clear and unmistakable error (CUE) in the August 1970 
rating decision which denied service connection for stomach 
ulcers and hemorrhoids.  In a statement received in August 
1998, the veteran expressed dissatisfaction with the July 
1998 rating decision denying CUE, and appeared to raise the 
issue of service connection for an additional disability 
claimed as Barrett's esophagus.  This matter is addressed in 
a separate decision and is noted here for historical purposes 
only.  

Finally, in his February 1994 VA Form 9, the veteran's 
substantive appeal on this issue, he indicated that he did 
not want a hearing before a Member of the Board.  Rather he 
requested and was afforded a hearing before the RO, as noted 
above.  Because of the lapse of time since then, the Board 
gave him the opportunity in December 1998 to indicate whether 
he wished a hearing before the Board and the veteran 
responded that he did not.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's post operative residuals of trans-thoracic 
repair of a ruptured esophagus is manifested principally by 
complaints heartburn and reflux; severe stricture of the 
esophagus permitting liquids only or severe impairment of the 
veteran's general health is not demonstrated.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected post operative residuals of trans-thoracic 
repair of a ruptured esophagus are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.112, 
Diagnostic Code 7202 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In this case, the veteran has asserted that 
the residuals of his service-connected trans-thoracic repair 
of a ruptured esophagus are more severe than currently 
evaluated.  Therefore, he has established well-grounded 
claims.  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone VA 
examinations, VA and private treatment records have been 
obtained, and he has provided testimony at a personal hearing 
before the RO in April 1998.  The record is complete and the 
Board finds that there is no further duty to assist the 
veteran in the development of this claim as mandated by 38 
U.S.C.A. § 5107(a).  

Background

Service connection was established for post operative 
residuals of trans-thoracic repair of a ruptured esophagus by 
rating action in May 1970, based on evidence that the veteran 
underwent surgery for repair of an esophageal ulcer during 
service.  The RO assigned a noncompensable rating, effective 
from July 25, 1969, and that rating remained in effect until 
the time of this appeal.  

VA outpatient records in October 1993 indicated that the 
veteran seen for complaints of heartburn.  The veteran 
reported that an upper endoscopy was normal, and that he was 
taking Cimetidine and was feeling great with a minimum level 
of reflux.  The veteran indicated that he was eating well and 
did not have any difficulty swallowing.  Outpatient records 
in November 1993 reflects treatment for stress related 
problems.  

A copy of a private upper endoscopic report for evaluation of 
heartburn and non-cardiac chest pain in May 1994, revealed a 
small hiatal hernia in the distal esophagus with reflux into 
the esophagus, mild esophagitis, mild gastritis, small 
gastric nodules in the stomach, and a small erosion in the 
duodenal bulb.  

The veteran testified at a personal hearing at the RO in May 
1994 that he had some problems with indigestion, heartburn, 
reflux, and difficulty swallowing.  He also testified that he 
could not tolerate caffeine, coffee, orange juice or tomato 
sauces, and had some pain and weakness in his left arm.  The 
veteran also indicated that he had a rib removed when his 
ruptured esophagus was repaired in service.  

When examined by VA in June 1994, the veteran reported severe 
heartburn and esophageal reflux, particularly at night, for 
the past several years.  The veteran indicated that he used 
anti-reflux medications for several years, and that he ate 
small meals frequently.  The examiner noted that an 
endoscopic examination performed by the veteran's private 
physician (and the pathology report) was in the claims file 
and showed esophagitis and Barrett's esophagus.  The VA 
diagnoses included esophageal reflux, severe, and Barrett's 
type esophageal epithelia.  

A VA medical report in September 1994, included the diagnosis 
of gastroesophageal reflux disease with related dysmotility.  
The examiner indicated that it was impossible to say 
definitively if the veteran's Boorhave's caused his current 
esophagitis.  However, after consultation, it was concluded 
that, in light of the high prevalence of esophagitis and the 
lack of anatomic changes on endoscopy suggesting surgical 
changes, it was highly unlikely that the two were related.  

The veteran submitted copies of several medical articles in 
June 1995, pertaining to spontaneous rupture and functional 
state of the esophagus.  

A statement from a VA physician dated in May 1995, and 
received in June 1995, indicated that the veteran underwent 
an esophageal radiological study in July 1993 which showed 
abnormal tertiary constriction and an irregularity in the 
distal right posterior mucosa.  Another statement from the 
same physician also received in June 1995 indicated that, 
after he had reviewed the medical literature provided by the 
veteran, he found that the veteran's symptoms might possibly 
be related to his previous history of Boorhave's syndrome.  

A letter from M. Bennick, M.D., dated in June 1995 and 
received in January 1996 noted that the veteran had a long 
history of heartburn and regurgitation, and that surgery of 
the esophagus often resulted in increased dysmotility and 
symptoms compatible with reflux.  Dr. Bennick also noted that 
distal esophageal biopsies from an endoscopy in May 1994 were 
read as Barrett's esophagus of the specialized type, but that 
there was no dysplasia present.  

When examined by VA in July 1997, the veteran was being 
treated for his heartburn and reflux with several 
medications, including antacids, H-2 receptor antagonists, 
Cimetidine and Propulsid several times a day, but that he 
continued to have chronic symptoms.  There was no wheezing, 
asthma or history of frequent pneumonia.  The veteran did 
report occasional substernal chest pain which was relieved 
with antacids.  On examination, the veteran appeared well 
nourished.  He was 5', 91/2" tall and weighed 197 pounds, and 
had not lost any weight over the past year.  His abdomen was 
soft and nontender, and no masses were palpable.  There was 
no detectable organomegaly or umbilical or inguinal hernia, 
and bowel sounds were normal.  The examiner noted that the 
veteran opted to have an upper gastrointestinal endoscopy 
performed by his private physician, and that the veteran 
returned a couple of weeks later with the results.  The (VA) 
examiner indicated that the endoscopy revealed a fairly large 
hiatal hernia in the distal third of the esophagus measuring 
about 4 centimeters.  The examiner noted that friability and 
redness was present despite the fact that the veteran was on 
high doses of H-2 recepto antagonists and Cisapride.  The 
examiner also noted that biopsies of the low portion of the 
esophagus were obtained, despite the fact that the 
endoscopist did not recognize that there was endoscopic 
evidence of Barrett's esophagus.  

The veteran also underwent a colonoscopy which showed mild 
diverticulosis extending up to the transverse colon.  The 
examiner noted that a rectal examination could not be 
performed because of tenderness from a previous surgery for 
hemorrhoids.  The impression included severe gastroesophageal 
reflux disease, and history of surgery for internal 
hemorrhoids.  The examiner indicated that it was very clear 
from the veteran's history and the surgical literature that 
his reflux disease occurred following repair for spontaneous 
rupture of the esophagus.  The examiner also noted that 
biopsy results from Dr. Bennick confirmed short segment 
Barrett's esophagus.  (A cover letter and copies of Dr. 
Bennick's July 1997 endoscopy and colonoscopy reports were 
attached to the VA examination report.)  

In August 1997, the VA received several copies of medical 
reports from Dr. Bennick (including duplicate copies) showing 
treatment for the veteran's chronic heartburn and reflux from 
1994 to 1997.  The findings from these reports were reported 
or incorporated into the record as discussed above.  

An addendum to the July 1997 VA examination report in October 
1997 indicated that the veteran had severe heartburn and 
regurgitation and had to severely restrict his intake of 
caffeine containing beverages such as coffee and cola, and 
eating of chocolates, orange juice, and spicy foods.  
Otherwise, the veteran had no other dietary restrictions.  
The examiner also noted that the veteran worked as a fireman, 
but that activities such as stooping, or walking up or down 
ladders caused him intense heartburn, and that he had to kept 
antacids with him at all times.  The examiner also noted that 
the veteran was not anemic and did not have melena or any 
complaints of vomiting.  

The veteran's testimony at a personal hearing before the RO 
in April 1998 focused on his problems with the removal of a 
rib, his ulcers and hemorrhoids.  No specific testimony 
concerning residuals from the trans-thoracic repair of a 
ruptured esophagus was presented.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

The rating schedule does not contain an entry for residuals 
from trans-thoracic repair of a ruptured esophagus.  When an 
unlisted condition is encountered it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  The 
veteran's disorder has been evaluated by analogy to stricture 
of the esophagus under Diagnostic Code 7203 which provides as 
follows:  

Stricture of the esophagus:  

  Permitting passage only of liquids, with marked impairment 
    of general health................................................................   80  
  Severe, permitting liquids only................................................   50  
  Moderate..........................................................................   30  

After reviewing the various medical records and the veteran's 
statements and testimony, the Board does not doubt that he 
continues to suffer considerable impairment of health due to 
postoperative residuals from trans-thoracic repair of a 
ruptured esophagus.  However, the preponderance of the 
evidence does not show that the criteria for a rating in 
excess of 30 percent have been met under the diagnostic 
criteria outlined above.  While the most recent endoscopic 
evaluation in July 1997 revealed mild esophagitis, there was 
no evidence of a stricture.  There is also no evidence that 
the veteran's diet is limited to liquids only, that he has 
anemia, material weight loss, or any other indicia of an 
increase in disability.  Although the veteran has persistent 
symptoms of heartburn and regurgitation and must restrict his 
intake of caffeine products and spicy foods, the current 30 
percent rating under Diagnostic Code 7203 already 
contemplates such symptomatology.  

Given the veteran's medical history, the Board recognizes 
that the severity of his postoperative residuals from trans-
thoracic repair of a ruptured esophagus may increase in the 
future.  However, the preponderance of the evidence is 
against a finding that a rating in excess of the current 30 
percent is warranted at this time.  

In closing, the Board stresses that this decision is limited 
to the question of the current severity of the veteran's 
postoperative residuals from trans-thoracic repair of a 
ruptured esophagus.  As noted in the introduction, service 
connection is also in effect for hiatal hernia and left 
shoulder chronic pain and weakness.  These disorders have 
been assigned separate disability ratings and the 
symptomatology to some extent overlaps those which are the 
manifestations of the esophageal disorder at issue.  However, 
the evidence reported above is pertinent to the current 
severity of postoperative residuals from trans-thoracic 
repair of a ruptured esophagus, and is not for consideration 
as to the issue of the service-connected hiatal hernia or 
left shoulder disability which are the subjects of a separate 
claim.  


ORDER

An increased evaluation for the veteran's service-connected 
post operative residuals of trans-thoracic repair of a 
ruptured esophagus is denied.



			
	N. R. Robin
	Member, Board of Veterans' Appeals


 

- 10 -


- 10 -


